Citation Nr: 0505728	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  02-13 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the hands and ankles.  

2.  Entitlement to a rating in excess of 10 percent for tinea 
cruris.  

3.  Entitlement to a rating in excess of 10 percent for 
bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1996 to January 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The veteran appeared at a Travel Board hearing in Waco, 
Texas, before the undersigned Acting Veterans Law Judge in 
September 2004.  

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his September 2004 hearing, the veteran testified that his 
bilateral foot condition and skin condition had significantly 
worsened since the last VA examination.  VA is obliged to 
afford a veteran contemporaneous examinations where there is 
evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).  The veteran is competent to provide 
an opinion that his disabilities have worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

The Board further observes that the veteran has not been 
afforded a VA examination to determine the nature and 
etiology of any current bilateral hand disorder, including 
degenerative arthritis, which may be present.  

The veteran also complained about the lack of thoroughness 
with the VA medical examinations performed to date.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report, or if 
the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes."  38 C.F.R. § 4.2 
(2003).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The veteran is hereby informed of the need to submit all 
pertinent evidence he may have in his possession.  

Accordingly, this matter is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for hand, ankle, foot or skin disorders.  
After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his service-
connected bilateral plantar fasciitis.  
All appropriate tests and studies should 
be performed and all findings must be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review.  The examiner is requested to 
carefully elicit from the veteran all 
pertinent subjective complaints with 
regard to his left and right feet and to 
make specific findings as to the etiology 
of each complaint.  The examiner is also 
requested to render an opinion as to 
whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints.  

The examiner is further requested to note 
the absence or presence of the following: 
mild symptoms relieved by a built-up shoe 
or arch support; weight-bearing line over 
or medial to the great toe; inward bowing 
of the tendo achillis, pain on 
manipulation and use of the feet; 
objective evidence of marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use accentuated, 
indication of swelling on use, with 
characteristic callosities; pronounced 
symptoms, with marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, which are not improved by 
orthopedic shoes or appliances.  If any 
of the above symptoms are present, the 
examiner is requested to render an 
opinion as to whether these symptoms are 
related to the veteran's service-
connected bilateral plantar fasciitis or 
some other cause which is not service-
connected.

3.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician to determine the nature and 
etiology of any current bilateral hand or 
ankle disorder.  All necessary special 
studies, including x-ray studies, should 
be performed and all pertinent clinical 
findings reported in detail.  The claims 
folder should be made available to the 
examining physician for review.  The 
examiner should offer the following 
opinions:  Is it at least as likely as 
not that any current bilateral hand or 
ankle disorder, including degenerative 
joint disease, if found, is related to 
his period of active service?  Complete 
detailed rationale is requested for each 
opinion that is rendered.  The examiner 
is to set forth all findings and 
conclusions in a clear, comprehensive and 
legible manner.

4. The RO should schedule the veteran for 
a VA examination to determine the nature 
and severity of his service-connected 
tinea cruris.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder should be made 
available to the examiner for review.

The examiner is requested to comment on 
the following:  the percentage of the 
entire body affected by the tinea cruris; 
the percentage of the exposed areas of 
the body which are affected; the use or 
nonuse of systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs, and if use is 
required, the duration of use during the 
last 12 month period.

5.  The RO should review the claims 
folder to ensure that all of the 
foregoing requested development has been 
completed, in particular, the requested 
examination reports and required opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268, 270-1 (1998).
If upon completion of the above development any of the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Pursuant to 38 C.F.R. § 3.655, when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the claimant pursuing an 
original, reopened or claim for an increase without good 
cause fails to report for examination, the claim will be 
denied.  This Remand serves as notice of the regulation.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



